The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed August 27, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the abstract changes are beyond the scope of the originally filed disclosure of the parent 11/906,168 application.
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities: the first paragraph under the related applications section in the amendment filed 8-27-20 lists the instant application as a continuation of the 11/906,168 application.  While the disclosure appears to be substantially equivalent prior to the preliminary amendment, the claimed subject matter is not a continuation of the subject matter claimed in that application.  Had the instant claims been presented in that application, they would have been restricted from the examined claims.  At best, from what examiner can determine, the claimed subject matter is a continuation-in-part because of the new matter issues.  
Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 70-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Since the instant application is being called a continuation of the 11/906,168 application, the claims must find support in the disclosure of that application or they constitute new matter.  Examiner notes that applicant did not provide any documentation to show where the basis for the instant claims can be found.  In an attempt to find that basis, examiner searched the disclosure of the instant application and the parent 11/906,168 application to determine if there was support for the instant claims in the disclosure of either application using the following terms: cancer, bacteria, bacterial, infection, treatment, mitigation, dosage and cancerous.  The only place that those terms were found was in the claims and abstract of the instant application submitted in the amendment filed 8-27-20.  Thus the claims are not supported by the original disclosure of the 11/906,168 application.  Since these claims were not submitted at a time that they can be considered original disclosure in the parent 11/906,168 application and there is no support for them in that disclosure, the currently claimed subject matter contains new matter.  Additionally, with respect to the actual disclosure of the instant application, examiner could not find support in the disclosure of the instant application for how applicant intends to make microfluidic chips capable of being used to process samples to indicate the one or more constituents that can be used to indicate a detrimental condition, determine a dosage of at least one treatment agent and administer the dosage of the treatment agent.  In other words, outside of the claims and abstract submitted on 8-27-2020 in the instant application, there is little if any disclosure in the written description of the instant application that shows that applicant was in possession of the claimed invention even at the time the preliminary amendment was filed in the instant application.  
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/906,168, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For an explanation of why this is the case see the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement above.
Because of the new matter issue and/or lack of support for the instant claims, the filing date of the current claims is considered to be 8/27/2020.  At this point, no art rejection is being made so that applicant can decide whether or not they wish to proceed with the current claims with a filing date of 8/27/2020 or return to a set of claims consistent with the invention examined in the 11/906,168 application.    
With respect to the information disclosure statements filed 4-1-2021, applicant cited several foreign documents, publications and communications from other patent offices without providing copies of the documents.  A general statement that the documents were submitted in one or more of the priority applications upon which applicant relies for the benefits provided in 35 U.S.C. 120 was provided but did not indicate specific applications in which to find each of the cited documents.  If applicant wishes for examiner to consider the cited foreign documents, publications and communications from other patent offices, either provide copies of the cited documents or a detailed listing of which priority application contains which cited document.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797